UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7147


DONNELL M. DYER-EL,

                    Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA; MARK J. BOLSTER, Acting Warden;
FEDERAL CORRECTIONAL COMPLEX, Medium, Petersburg, VA,

                    Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:19-cv-00365-JAG-RCY)


Submitted: December 17, 2020                                Decided: December 22, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donnell M. Dyer-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donnell M. Dyer-El, a District of Columbia Code offender, incarcerated at FCI

Petersburg, seeks to appeal the district court’s order denying relief on his 28 U.S.C. § 2241

petition. The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. * 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional right.”            28 U.S.C.

§ 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists could find the district court’s assessment

of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

(2017). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the petition

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Dyer-El has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED


       *
         Because Dyer-El was convicted in a District of Columbia court, he is required to
obtain a certificate of appealability in order to appeal the denial of his § 2241 petition. See
Madley v. U.S. Parole Comm’n, 278 F.3d 1306, 1310 (D.C. Cir. 2002).

                                              2